Title: 16th.
From: Adams, John Quincy
To: 


       The parts for Commencement have been expected for a day or two, with some degree of impatience by the Class: they have not yet, however been delivered. I pass’d last evening with Freeman at the Butler’s chamber: he said he had seen the different parts at the president’s; and that there were several of a different kind, from what have been usual in former years. Mr. Williams gave us another lecture this forenoon, upon pneumatics; he proceeds faster this year than he did last, and may close sooner, although it was a week later, when he began.
       Daniel Mayo of Roxbury, Suffolk C. will be 25 the 30th. of next September. Little can be said of this person, except that his disposition, is very amiable: as a scholar, and as a speaker he is neither contemptible nor excellent: his chief attention has been turn’d to the study of geometry, Surveying, trigonometry, and those parts of the mathematics which are usually studied here. In these he has made some proficiency: but his virtues are more the objects of our esteem, than his abilities of our admiration: he will certainly be a good man: and that reputation is much more meritorious than the fame of extraordinary talents; because the qualities of the head are given to us, by nature; but those of the heart depend chiefly upon ourselves.
      